                         Case 2:21-cv-00459-BAT Document 1 Filed 04/06/21 Page 1 of 6



 1                                                                                                           Hon.

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   ELIZABETH SOWA,                                          No.

 9                                 Plaintiff,                 COMPLAINT

10                          v.                                JURY DEMAND

11   RING AND PINION SERVICE, INC., d.b.a.
     RANDYS WORLDWIDE SERVICE,
12
                                   Defendant.
13

14                                              I.   NATURE OF CASE

15               1.1        Plaintiff Elizabeth Sowa brings this action for damages against Ring and Pinion

16   Service, Inc., doing business as RANDYS Worldwide Service in Everett, Washington. RANDYS

17   terminated Ms. Sowa’s employment just three months after disclosed that she was pregnant and

18   shorty after requesting intermittent leave due to her pregnancy and taking time off for that

19   reason. Throughout Ms. Sowa’s employment, and even on her last day, RANDYS had

20   consistently praised her work, promoted her, and was openly discussing another promotion. But

21   everything changed once RANDYS found out she was pregnant. RANDYS stalled conversations

22   about any further promotion. On December 14, 2020, Ms. Sowa formally submitted her request

23   for intermittent medical leave. Later that day, RANDYS terminated her employment.

24               1.2        As set forth in further detail below, RANDYS’ decision to terminate Ms. Sowa’s

25   employment violated federal and state leave laws, anti-discrimination laws, and disability and

26   pregnancy accommodations laws.

27

                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 1                                                                 705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     19058.00 oc302201
                         Case 2:21-cv-00459-BAT Document 1 Filed 04/06/21 Page 2 of 6



 1                                                  II.    PARTIES

 2               2.1        Plaintiff Elizabeth Sowa is an individual residing within the Western District of

 3   Washington. At all times relevant, Ms. Sowa was an “employee” of the Defendant within the

 4   meaning of state and federal leave laws, anti-discrimination laws, and disability and pregnancy

 5   accommodations laws.

 6               2.2        Defendant Ring and Pinion Service, Inc. (d.b.a. RANDYS Worldwide Service) is

 7   a Washington corporation doing business within the Western District of Washington and with its

 8   corporate headquarters located in Everett, Washington. At all times relevant, Ring and Pinion

 9   Service, Inc. (referred to herein as “RANDYS”) was an “employer” of the Plaintiff within the

10   meaning of state and federal leave laws, anti-discrimination laws, and pregnancy

11   accommodations laws.

12                                      III.    JURISDICTION AND VENUE

13               3.1        This Court has original subject matter jurisdiction pursuant to 29 U.S.C. § 2617

14   and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law claims

15   under 28 U.S.C. § 1367, as all claims arise out of a common nucleus of operative fact.

16               3.2        Venue is appropriate in the Western District of Washington pursuant to 28 U.S.C.

17   § 1391 because Defendant resides in this judicial district and because the events and omissions

18   giving rise to the claims alleged here occurred within the Western District of Washington.

19                                                   IV.    FACTS

20               4.1        In March 2017, RANDYS hired Plaintiff Elizabeth Sowa as the “Will Call and

21   Returns Associate.” RANDYS praised her exceptional performance. Ms. Sowa received

22   recognition and thanks from supervisors, co-workers, and customers.

23               4.2        In 2017, RANDYS promoted Ms. Sowa to Warranty and Returns Supervisor, and

24   raised her salary.

25               4.3        Over the next two years, RANDYS groomed Ms. Sowa for a long future with the

26   company, having her assist with various warehouse functions and occasionally managing another

27

                                                                                   MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 2                                                                   705 Second Avenue, Suite 1500
                                                                                        Seattle, Washington 98104
                                                                                   Tel 206.622.1604 Fax 206.343.3961
     19058.00 oc302201
                         Case 2:21-cv-00459-BAT Document 1 Filed 04/06/21 Page 3 of 6



 1   Washington location on a temporary basis to train her to eventually become a “Distribution

 2   Manager.”

 3               4.4        In February 2020, RANDYS hired a new Chief Operating Officer, Ted Caldwell.

 4               4.5        Soon thereafter, the COVID pandemic caused a series of government-ordered

 5   shutdowns. RANDYS, anticipating an economic slowdown, cut some staff, but retained

 6   Ms. Sowa. The slowdown never really affected RANDYS business as anticipated, and, if

 7   anything, the workload increased. RANDYS assigned more and more work to Ms. Sowa,

 8   including assisting the production team and the warehouse supervisor.

 9               4.6        Soon thereafter, RANDYS tasked Ms. Sowa with both running the warehouse and

10   managing the returns and warranty department and gave her yet another raise. Ms. Sowa worked

11   hard and continued to perform her job well.

12               4.7        Toward the end of June 2020, Mr. Caldwell approached Ms. Sowa about moving

13   into a more “planning driven” part of the company that he was putting together, and even

14   mentioned the possible title of “Master Planner/Scheduler.” He complimented Ms. Sowa for

15   being a huge asset to the company.

16               4.8        At the end of July 2020, RANDYS gave Ms. Sowa the opportunity to work on the

17   sales floor with the new Director of Distribution Operations, though she continued to manage the

18   Warranty and Returns Department.

19               4.9        In August 2020, COO Ted Caldwell had several conversations with Ms. Sowa and

20   the Director of Distribution Operations about how to transition her into her new planning role.

21   Ms. Sowa was very excited and happy to be so valued at the company and was looking forward

22   to new opportunities.

23               4.10       In mid-August, Ms. Sowa became ill and missed a day or two of work. She

24   learned that she was in fact pregnant. Ms. Sowa was thrilled.

25               4.11       In mid-September, Ms. Sowa informed RANDYS of her pregnancy in a

26   conversation with Human Resources Manager Kelli Schnurman, Mr. Caldwell, and the Director

27   of Distribution Operations. She requested FMLA (leave) paperwork because she knew that she

                                                                               MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 3                                                               705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
     19058.00 oc302201
                         Case 2:21-cv-00459-BAT Document 1 Filed 04/06/21 Page 4 of 6



 1   would need intermittent time off because of pregnancy-related health issues and complications as

 2   well as her eventual maternity leave.

 3               4.12       Immediately following her announcement, everything changed. Several times

 4   Ms. Sowa asked to meet with Mr. Caldwell about the new position and title, but Mr. Caldwell

 5   gave vague answers or set a meeting with her only to cancel it. Meanwhile, Ms. Sowa was

 6   busier than ever.

 7               4.13       On Friday, December 11, 2020, Ms. Sowa was absent from work due to her

 8   pregnancy or a pregnancy-related health condition. She notified RANDYS she was ill and would

 9   not be at work that day.

10               4.14       On Monday, December 14, 2020, Ms. Sowa submitted her FMLA paperwork

11   requesting intermittent leave and time off for her maternity leave.

12               4.15       That afternoon, Mr. Caldwell called Ms. Sowa into a meeting. When she arrived,

13   he took her to a conference room where Human Resources Manager Kelli Schnurman was

14   waiting. Mr. Caldwell then thanked Ms. Sowa for doing such a great job for the company and

15   told her that the company was unable to budget the position they had discussed, so they were

16   terminating her employment. Ms. Sowa pointed out that she had never even started the new

17   position and asked whether she could just continue in her current role. Mr. Caldwell said, “that’s

18   not an option,” but did not explain further. He stood up and left the room.

19               4.16       Ms. Schnurman then handed Ms. Sowa a proposed severance agreement and told

20   her she would need to sign within 7 days to accept. Ms. Schnurman then provided Ms. Sowa

21   with a copy of an illegal non-competition agreement that RANDYS had required Ms. Sowa to

22   sign when she began her employment. Ms. Shurman then escorted her out of the building.

23               4.17       Defendant terminated Ms. Sowa’s employment for discriminatory and retaliatory

24   reasons, and in violation of the federal and state law.

25

26

27

                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 4                                                                 705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
     19058.00 oc302201
                         Case 2:21-cv-00459-BAT Document 1 Filed 04/06/21 Page 5 of 6



 1                                                    V.     CLAIMS

 2               5.1        Federal Family and Medical Leave Act: The facts described above constitute

 3   violations of the federal Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.

 4               5.2        Washington Law Against Discrimination: The facts described above constitute

 5   violations of the Washington Law Against Discrimination, RCW 49.60.

 6               5.3        Washington Paid Family Medical Leave Act: The facts described above constitute

 7   violations of the Washington Paid Family Medical Leave Act, RCW 50A.

 8               5.4        Washington Healthy Starts Act: The facts described above constitute violations of

 9   the Washington Healthy Starts Act, RCW 43.10.005.

10               5.5        Plaintiff reserves her right to assert a claim under Title VII of the Civil Rights Act

11   of 1964, 42 U.S.C. § 2000e et seq., and Pregnancy Discrimination Act of 1978, after she

12   exhausts administrative remedies by filing an administrative charge with the Equal Employment

13   Opportunity Commission and receives a right to sue letter.

14                                                  VI.     DAMAGES

15               6.1        Defendant’s violations of the state and federal law, as described above,

16   proximately caused Ms. Sowa damages, including but not limited to emotional harm and

17   economic damages. She seeks all damages and remedies available under the law.

18                                          VII.    REQUEST FOR RELIEF

19               WHEREFORE, Plaintiff requests that the Court enter judgment and other relief against

20   Defendant as follows:

21               7.1        Awarding plaintiff general and special damages, in an amount to be proven at

22   trial.

23               7.2        Awarding plaintiff liquidated damages under 298 U.S.C. § 2617 and applicable

24   state law.

25               7.3        Awarding plaintiff her reasonable attorney’s fees and costs.

26               7.4        Awarding plaintiff pre-judgment interest on any liquidated amounts.

27

                                                                                      MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 5                                                                      705 Second Avenue, Suite 1500
                                                                                           Seattle, Washington 98104
                                                                                      Tel 206.622.1604 Fax 206.343.3961
     19058.00 oc302201
                         Case 2:21-cv-00459-BAT Document 1 Filed 04/06/21 Page 6 of 6



 1               7.5        Awarding plaintiff post-judgment interest on any amounts recovered from the

 2   time of judgment to the time of satisfaction of judgment.

 3               7.6        Awarding plaintiff an offset for the adverse tax consequences of the judgment.

 4               7.7        The right to amend the complaint to conform to the proof offered at trial.

 5               7.8        Other further and additional relief that the Court deems just and equitable.

 6               7.9        Plaintiff reserves her right to amend this complaint to seek punitive damages

 7   under after she exhausts administrative remedies by filing an administrative charge with the

 8   Equal Employment Opportunity Commission and receives a right to sue letter.

 9
                 DATED this 6th day of April, 2021.
10
     MacDONALD HOAGUE & BAYLESS                           MacDONALD HOAGUE & BAYLESS
11

12
     By:        s/ Joe Shaeffer                           By:       s/ Katherine Chamberlain
13           Joe Shaeffer, WSBA #33273                            Katherine Chamberlain, WSBA #40014
             705 Second Avenue, Suite 1500                        705 Second Avenue, Suite 1500
14
             Seattle, WA 98104                                    Seattle, WA 98104
15           (206) 622-1604                                       (206) 622-1604
             joe@mhb.com                                          katherinec@mhb.com
16
             Attorneys for Plaintiff                              Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

                                                                                     MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 6                                                                     705 Second Avenue, Suite 1500
                                                                                          Seattle, Washington 98104
                                                                                     Tel 206.622.1604 Fax 206.343.3961
     19058.00 oc302201
